DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2018 103 657.4, filed on 2/19/2018.

Response to Arguments
Applicant’s arguments,  filed 9/21/2022, with respect to drawing objections have been fully considered and are persuasive.  The prior drawing objection has been withdrawn. 
Applicant’s arguments and amendments, filed 9/21/2022, with respect to claims previously rejected under 35 USC  §112(b) have been fully considered and are persuasive.  The prior rejection of claims under 35 USC §112(b) has been withdrawn. 
Applicant’s arguments with respect to claims rejection under 35 USC §102 and § 103 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record specifically challenged in the argument. Applicant’s arguments filed 9/21/2022 regarding claims 1-7 and 10-20 are drawn to amended subject matter and are addressed in the claim rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "it". There is insufficient antecedent basis for this limitation in the claim. It is unclear what “it” is referring to. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 10-12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 8226935 U1.
	For claim 1, DE 8226935 U1 discloses a protective helmet (1), comprising: 
an outer shell (shell 21) adapted to distribute impact forces, wherein the outer shell includes a chin shell portion configured to cover at least a part of a chin portion of a wearer and a viewing port configured for a wearer to look through (see annotated fig. 1 below); 

    PNG
    media_image1.png
    493
    551
    media_image1.png
    Greyscale

an interior layer within the outer shell adapted to attenuate impact forces (lining 10; see fig. 2);

    PNG
    media_image2.png
    461
    442
    media_image2.png
    Greyscale

a slot (recess 2) configured to receive an electrical device (all statements of intended use, such as “configured to receive an electrical device...” have been fully considered; however, they are deemed to not impose any structural limitations that distinguish over the cited references) (Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function; as DE 8226935 U1 discloses the structure of a “slot,” see above, there would be a reasonable expectation for the slot of DE 8226935 U1 to perform the claimed functions) (see MPEP 2173.05(g)) between the chin shell portion and the interior layer (see fig. 2); and 
an interior cover configured to cover an electrical device received within the slot from the viewing port (as best understood by applicant’s disclosure, DE 8226935 U1 illustrates the recess 2 comprises a ceiling walled section under the viewing port; fig. 2);
wherein the slot includes a frame (DE 8226935 U1 illustrates the recess 2 comprises a frame formed by the surrounding walls in the recess 2; fig. 2) substantially comprising plastic (page 6, para 2 of translated DE 8226935 U1; “foam”) and located interiorly relative to the outer shell and configured for formfittingly receiving therein an electrical device (fig. 2, see discussion above regarding functional language), wherein the frame defines a frame opening configured for inserting therein said electrical device (opening of recess 2); 
wherein the frame borders a lower edge of the chin shell portion (fig. 1); and 
wherein the frame opening is located at the lower edge of the outer shell (figs. 1 and 2).  

	For claim 2, DE 8226935 U1 discloses the protective helmet according to claim 1, wherein the helmet defines an interior space configured to accommodate a head of a wearer (interior of helmet 1), and the interior cover is configured to cover an electrical device received within the slot from the interior space (see fig. 2). 

	For claim 3, DE 8226935 U1 discloses the protective helmet according to claim 1, the outer shell further comprising a cranial portion separate from the chin shell portion and configured to cover a cranium of a wearer (rear upper portion of helmet 1), and a coupling configured to couple the chin shell portion with the cranial portion (the connection between chin portion and the rear upper portion of the helmet 1, fig. 1).  

	For claim 5, DE 8226935 U1 discloses the protective helmet according to claim 1, wherein the slot is configured to guide and receive an electrical device being inserted into the slot along an interior side of the chin shell portion (DE 8226935 U1 discloses the structure of a slot in the form of a recess 2 and there would be a reasonable expectation of the recess of DE 8226935 U1 to perform the claimed functions of receiving an electrical device).    
	
	For claim 6, DE 8226935 U1 discloses the protective helmet according to claim 1, wherein the slot is configured to receive an electrical device received within the slot between the outer shell and the interior layer (fig. 2).  

	For claim 10, DE 8226935 U1 discloses the protective helmet according to claim 1, wherein the frame extends along the chin shell portion from the frame opening (fig. 2). 

	For claim 11, DE 8226935 U1 discloses the protective helmet according to claim 1, wherein the slot has a snap device that defines a formfitting engagement configured to hold an electrical device received within the slot (element 14 attached to the edge of the helmet shell).   

	For claim 12, DE 8226935 U1 discloses the protective helmet according to claim 11, wherein the slot comprises a wall and is configured to flatly abut an electrical device received within the slot flatly against said wall (interior walls of recess 2), and the snap device has at least one hook, wherein said at least one hook adjustably protrudes from the wall and at least partially defines said formfitting engagement (element 14 protrudes internally within the recess, fig. 2). 

	For claim 20, DE 8226935 U1 discloses the protective helmet according to claim 10, wherein the frame is configured for insertion of an electrical device into the frame in a vertically upwards direction or in a horizontal direction (DE 8226935 U1 discloses the structure of a frame in the recess 2 extending in an upward direction, and there would be a reasonable expectation of the recess of DE 8226935 U1 to perform the claimed functions). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over DE 8226935 U1 in view of US 2013/0081199 A1 to Nimura (hereinafter “Nimura”). 
	For claim 4, DE 8226935 U1  does not specifically disclose the protective helmet according to claim 3, wherein the coupling is configured to allow the chin shell portion to swivel relative to the cranial portion.  
However,  attention is directed to Nimura teaching an analogous protective helmet comprising similar chin shell portion (chin guard 6) and cranial portion (main cap body 5, fig. 2 and paras 0043, 0045 of Nimura). Specifically, Nimura teaches the chin guard 6 serving as an auxiliary cap body attached to the main cap body 5 via a pair of left and right pivotal support means 7 on the left and right sides of the main cap body 5 to pivot forward and backward, as is known (para 0043 and fig. 2 of Nimura). 

    PNG
    media_image3.png
    597
    553
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein DE 8226935 U1 would be further modified wherein the coupling is configured to allow the chin shell portion to swivel relative to the cranial portion, as taught by Nimura, for purposes of providing the wearer a means to raise and lower the chin guard away or towards the wearer’s face, and increased versatility.   

	For claim 7, DE 8226935 U1  does not specifically disclose the protective helmet according to claim 3, wherein the chin shell portion is swivelable relative to the cranial portion between a first swivel position and a second swivel position.  
	However, attention is directed to Nimura teaching an analogous protective helmet comprising similar chin shell portion (chin guard 6) and cranial portion (main cap body 5). Specifically, Nimura teaches the chin guard 6 serving as an auxiliary cap body attached to the main cap body 5 via a pair of left and right pivotal support means 7 on the left and right sides of the main cap body 5 to pivot forward and backward, as is known, para 0043 of Nimura). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein DE 8226935 U1 would be further modified wherein the chin shell portion comprising the electrical components is swivelable relative to the cranial portion between a first swivel position and a second swivel position, as taught by Nimura, for purposes of providing the wearer a means to raise and lower the chin guard away or towards the wearer’s face.

For claim 16, the modified DE 8226935 U1 teaches the protective helmet according to claim 4, wherein the coupling is configured to allow the chin shell portion to swivel relative to the cranial portion about a swivel axis that is at least transverse to a viewing direction of the wearer (see discussion for claim 4 above wherein DE 8226935 U1 is modified to comprise a swivel axis transverse to the viewing direction of the wearer). 

	For claim 17, the modified DE 8226935 U1 teaches the protective helmet according to claim 16, configured so that when an electrical device is received within the slot it swivels with swiveling of the chin shell portion (see discussion for 4 wherein the modified DE 8226935 U1 discloses the structure of the swivelable chin guard, and there would be a reasonable expectation of the chin guard to perform the claimed functions).
	
	For claim 18, the modified DE 8226935 U1 teaches the protective helmet according to claim 7, wherein the chin shell portion includes a contact surface and the cranial portion includes a counter surface, wherein in the first swivel position the counter surface covers the contact surface and in the second swivel position the contact surface is spaced from the counter surface (see discussion for claim 4, and annotated fig. 2 of Nimura below wherein DE 8226935 U1 is modified to comprise contact and counter surfaces).

    PNG
    media_image4.png
    609
    573
    media_image4.png
    Greyscale


	For claim 19, DE 8226935 U1 does not specifically disclose the protective helmet according to claim 1, wherein the chin shell portion and the frame together are swivelable relative to the cranial portion.  
	However, attention is directed to Nimura teaching an analogous protective helmet comprising similar chin shell portion (chin guard 6) and cranial portion (main cap body 5, fig. 2 and paras 0043, 0045 of Nimura). Specifically, Nimura teaches the chin guard 6 serving as an auxiliary cap body attached to the main cap body 5 via a pair of left and right pivotal support means 7 on the left and right sides of the main cap body 5 to pivot forward and backward, as is known (para 0043 and fig. 2 of Nimura). 

    PNG
    media_image3.png
    597
    553
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein DE 8226935 U1 would be further modified wherein the coupling is configured to allow the chin shell portion and the frame to swivel relative to the cranial portion, as taught by Nimura, for purposes of providing the wearer a means to raise and lower the chin guard away or towards the wearer’s face, and increased versatility.   

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over DE 8226935 U1 in view of US 5,136,657 A to Hattori (hereinafter “Hattori”).
	For claim 13, DE 8226935 U1 does not specifically disclose the protective helmet according to claim 1, wherein the protective helmet has an electric modular device and a pole arrangement configured to detachably electrically connect with an electrical device received within the slot.  
	However, attention is directed to Hattori teaching an analogous helmet having a sound device therein and a speaking mounted inside a lower end portion of the shell or inside the chin guard of the helmet (abstract of Hattori). Specifically, Hattori teaches the electrical components are electronically interconnected for purpose of power, signal process, and providing an audio interface to the wearer (col. 1, lines 5-22 of Hattori). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein  DE 8226935 U1 would be modified to comprise the speaker and necessary components disclosed by Hattori for purpose of providing an audio interface to the wearer. As modified, DE 8226935 U1 would comprise an electric modular device and a pole arrangement configured to detachably electrically connect with an electrical device received within the slot (see fig. 9 of Hattori wherein the electrical components are specifically arranged, including battery in a vertical pole arrangement).

	For claim 14, DE 8226935 U1, as modified by Hattori, does not specifically disclose the protective helmet according to claim 13, wherein the protective helmet has a line configured to electrically connect the modular device with an electrical device received within the slot.  
However, one skilled in the art would readily understand that the electrical components of the modified DE 8226935 U1 are electronically interconnected for purposes of powering, signal processing, and for using the helmet for its intended purposes. Therefore, it would be inherent that the electrical lines interconnect the various electrical components. 

	For claim 15, DE 8226935 U1, as modified by Hattori, does not specifically disclose the protective helmet according to claim 13, wherein the pole arrangement has at least one plug contact configured to formfittingly connect with an electrical device received within the slot. However, components, such as the battery of Hattori has terminals arranged to be in contact with a receiving terminal, or plug, for purposes of connecting and powering the other components. Therefore, it would be inherent that the pole arrangement of the modified DE 8226935 U1 has at least one plug contact configured to form fittingly connect with an electrical device received within the slot for the reasons above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732